Citation Nr: 0411341	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  02-13 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased evaluation for genitourinary tract 
cancer, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from 1955 to 1981.

This appeal to the Board of Veterans Appeals (the Board) is from 
action taken by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.

Additional pertinent adjudicative history will be recited below.  
During the course of the current appeal, the RO increased the 
rating for the veteran's residuals of prostate cancer.  Since the 
10 percent now assigned is not the maximum, the issue remains on 
appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The veteran had scheduled a Travel Board hearing for September 
2003; he failed to report, but it is unclear whether a medical 
situation was involved or under what other circumstances this 
occurred.


REMAND

The veteran had prostate cancer surgery at Wilford Hlll Medical 
Center, Lackland AFB, TX, in June 1997.  In a rating action in 
1998, service connection was initially granted for adenocarcinoma 
of the prostate which was rated as 100 percent disabling until 
reduced to noncompensably disabling effective April 1, 1999.  [As 
noted above, that rating was adjusted to 10 percent in a 
subsequent decision and that is the current assigned rating].  

Service connection is also in effect for hypertension, rated as 10 
percent disabling; as well as degenerative joint disease of the 
thoracic, cervical spine and left knee, rated as 20 percent 
disabling since 1981; degenerative disc disease of the lumbosacral 
spine at L-4/L-5 and L-5/S-1 postoperative disc excision and 
synovial cyst excision at the right side of L-5/S-1, rated as 10 
percent disabling since September 1997; and right inguinal 
herniorrhaphy, rated as noncompensably disabling.  Special monthly 
compensation is also in effect under various regulations.

In July 2001, the veteran again underwent surgery at Wilford Hall 
MC for bladder cancer.  Records for some of his care at that 
facility are in the file.

An opinion was provided by a VA physician in May 2002 that there 
was "no connection between these two malignancies and the cancer 
of the bladder did not represent any type of spread or metastasis 
from the cancer of the prostate.  Therefore, it is my opinion that 
there is no relationship between these two malignancies".  It is 
unclear what if any clinical or other records were made available 
to that physician prior to the opinion.

During the course of the current appeal, the veteran raised the 
issue of service connection for the bladder cancer, which was 
denied by the RO.  In reviewing his arguments since then, and 
although that issue was not contained within a comprehensive 
Supplemental Statement of the Case (SSOC),  the Board finds that 
this issue is, by its very nature, inextricably intertwined with 
the other pending issue and must be further addressed in the 
remand. 

It is insufficient to merely conclude that one cancer did not 
cause the other, assuming the efficacy of the medical opinion of 
record.  This does not fully address the pivotal issue under 
either 38 C.F.R. § 3.310 or pursuant to the tenets of Allen v. 
Brown, 7 Vet. App. 439 (1995) which held that when aggravation of 
a disease or injury for which service connection has not been 
granted is proximately due to, or the result of, a service 
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen at 448.

A more recent, comprehensive VA examination is not of record with 
regard to either cancer sites.

It is unclear whether the veteran fully understands the 
obligations for assisting him in development of the evidence, or 
what is required to support his aggregate claim.

Based on the evidence of record and the due process questions 
raised above, the case must be remanded for the following actions:

1.  The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  If he has 
been recently seen by other than Air Force and VA physicians, the 
veteran should provide these records, and if necessary, VA should 
assist him in that effort.

The complete genitourinary system treatment records from Wilford 
Hall MC should be acquired and attached to the claims file.  

Up-to-date VA clinical records should also be acquired and 
attached to the claims folder.

2.  The veteran should be scheduled by VA for a comprehensive 
evaluation by a physician who has not previously examined him, and 
who has expertise in genitourologic oncology, to determine the 
status of all prostate and bladder disabilities; whether there is 
any association, causal or otherwise, between exposure to dioxins 
or other incidents in service and the veteran's bladder cancer; 
whether there is a relationship of any kind between the two 
occurrences in the bladder and prostate locations and as 
identified to date; and what impact, if any, one cancer or 
incident had or has had on the other including, but not limited 
to, under the tenet's of 3.310 and Allen.  In this regard, it is 
noted that this possible secondary (and/or other impacting) 
association should also be addressed with regard to all of the 
other various service-connected disabilities cited above.  All 
necessary testing should be accomplished, and all records, 
including that from the veteran's surgeries, and post-operative 
care and evaluations, must be made available prior to the 
evaluation of the case.  The examiner should clarify the bases for 
all opinions, citing pertinent clinical and other supportive 
evidence. 

3.  After completion of the above development, the RO should 
adjudicate the veteran's claim for service connection for all 
carcinoma of the genitourinary system to include an increased 
rating for prostate cancer, based on all the evidence of record 
and 38 C.F.R. § 3.310 and Allen.

4.  If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided a comprehensive SSOC and 
allowed an appropriate period for response.  Thereafter, subject 
to current appellate procedures, the case should be returned to 
the Board for appellate consideration.  The veteran need take no 
further action until he is further informed.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



